Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAIL ACTION
Claims 1-20 is pending.
Claims 8-9, 11, 15-16 and 20 is withdrawn.
Claims 1-7, 10, 12-14 and 17-19 is examined herewith.
Applicants response dated 3/11/2021 has been received and entered in the application.
Newly added claim 20 is drawn to the treatment of manic or mixed episode associated with bipolar disorder I.  However, in the response to restriction dated 1/13/2021, applicant elected schizophrenia for the patient in need of olanzapine treatment.  Therefore, newly added claim 20 is withdrawn as non-elected specie.

Action Summary
Claims 2, 10, 13 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.
Claim 1-4, 6-7, 10, 12-14, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elman (WO 2007/067714) and Wentland (WO 2006/052710) both are of record is maintained.
Claims 1-7, 10, 12-14 and 17-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,778,960 is withdrawn due to applicants filing of a terminal disclaimer.

Claims 1-7, 10, 12-14 and 17-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 of U.S. Patent No. 9, 517,235 is withdrawn due to applicants filing of a terminal disclaimer.
Claims 1-7, 10, 12-14 and 17-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,943,514 is withdrawn due to applicants filing of a terminal disclaimer.
Claims 1-7, 10, 12-14 and 17-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,300,054 is withdrawn due to applicants filing of a terminal disclaimer.
Claims 1-7, 10, 12-14 and 17-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 716, 785 is withdrawn due to applicants filing of a terminal disclaimer.
Claim 1-7, 10, 12-14 and 17-19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-21 of copending Application No. 16/899,708 (reference application) is withdrawn due to applicants filing of a terminal disclaimer.


Response to Arguments


Applicants argue that Elman provides no data demonstrating that naltrexone was effective to contradict the Baptista study.  This argument has been fully considered but has not been found persuasive. As stated above, Baptista is no considered evidence since the art has not been provided in an IDS for consideration.

Applicants assert unexpected results in view of Figures 1-3.  This argument has been fully considered but has not been found persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% could reduce antipsychotic associated weight gain, recites that olanzapine group was given PO twice daily (6 hours between doses) at a dose of 1 mg/kg (in 1% methylcellulose, for 10 consecutive days). Naltrexone and Compound 1 were both administered at doses of 2 mg/kg (SC) concurrent with the afternoon administration of olanzapine. In example 2: To determine whether Compound 1 and naltrexone have any effect on circulating levels of ghrelin, conscious, unrestrained rats (low stress model) were administered Compound 1 and nalrextone (10 mg/kg, PO).  In example 3, Three groups of late-adolescent female cynomolgus monkeys (n = 5/group; 4.04 assessed in female cynomolgus monkeys after 120 minutes most admolanzapine only; and 3) olanzapine with Compound 1. Beginning two weeks prior to the study, monkeys were given ad libitum  access to a highly palatable, high caloric diet. On the day prior to the start of treatment, monkeys were weighed and assigned to groups using a randomized block design based on body weight (BW); average BW across the 3 groups was 3.1 + 0.08 kg on the day of randomization. Also, baseline whole body CT scans were taken on the day prior to initiation of treatments. Monkeys receiving olanzapine were dosed twice daily (6 hours between doses) for 28 days. The initial daily dose of olanzapine 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-7, 10, 12-14, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elman (WO 2007/067714) and Wentland (WO 2006/052710) both are of record .


Elman teaches that in schizophrenia, obesity is twice as prevalent as in the general public, afflicting over half the patient population. Besides negative psychosocial impacts (e.g., distorted self-esteem and societal stigmatization) and medications noncompliance, schizophrenics appear to be particularly susceptible to the detrimental medical sequelae of obesity such as the Metabolic Syndrome or a cluster of cardiovascular risk factors, including abdominal adiposity, insulin resistance, impaired glucose tolerance, dyslipidaemia, and hypertension (page 1).  Elman teaches that Olanzapine (Zyprexa®) is one of the most commonly used second generation antipsychotic drugs (SGAs), and it is approved by the Food and Drug Administration (FDA) for the treatment of schizophrenia, acute mania, agitation in schizophrenia, and in bipolar disorder as well as for maintenance therapy in bipolar disorder. The superior therapeutic profile of this (and other) SGAs, is however, tarnished by serious morbidity and mortality stemming from SGA-induced obesity and from the associated Metabolic Syndrome. As obesity and its detrimental health consequences are highly prevalent even in medication-free patients, metabolic adverse effects of olanzapine are weight gain is attributable to SGA administration, determined for example by past psychiatric and medical records of pretreatment body weight (page 11).  Elman teaches that all but one 

Elman does not disclose that instantly claimed compound is a naltrexone series in which encompasses instantly claimed compound.

Wentland teaches the following:

    PNG
    media_image1.png
    922
    935
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skills in the art that naltrexone series (which compound 2 and 3 are the instantly claimed compound) and olanzapine to treat schizophrenia and minimized weight gain as disclosed by both Elman and Wentland with a reasonable expectation of success absence evidence to the contrary.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare a physiologically acceptable salt of a compound having pharmacological activities. Salts of the compounds are prima facie obvious as a whole, absent evidence to the contrary. In re Williams 89 USPQ 396 (CCPA 1951). In addition, adding one or more inert carriers and/or diluents would be a routine procedure of making a pharmaceutical composition with chemical compounds having pharmacological activities with a reasonable expectation of success absence evidence to the contrary.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elman (WO 2007/067714) and Wentland (WO 2006/052710) both are of record as applied to claim 1-4, 6-7, 10, 12-14, 17-19 above, and further in view of NALTREXONE HYDROCHLORIDE- (naltrexone hydrochloride tablet, film coated Accord Healthcare, Inc., Feb 2001).

Elman as cited above.
Elman does not teach magnesium stearate.
Naltrexone teaches that Naltrexone hydrochloride is a white, crystalline compound. The hydrochloride salt is soluble in water to the extent of about 100 mg/mL. Naltrexone hydrochloride tablets,50 mg is available in film coated tablets, containing 50 mg of naltrexone hydrochloride USP. Naltrexone hydrochloride tablets 50 mg also contain: colloidal anhydrous silica, crospovidone, hydroxypropyl methylcellulose, lactose monohydrate, magnesium stearate, microcrystalline cellulose, polyethylene glycol 400, polysorbate 80, iron oxide red, iron oxide yellow and titanium dioxide.
It would have been obvious to incorporate magnesium stearate with lactose into the compound of the instantly claim (e.g. naltrexone series). One would have been motivated to incorporate magnesium stearate with lactose because it is known in the art that naltrexone tablets contain lactose and magnesium stearate as disclosed by Naltrexone with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 1-7, 10, 12-14 and 17-19 is rejected.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627